Exhibit 10.2

 

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into by and between Glenn
Prillaman (“Executive”) and Stanley Furniture Company, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, in contemplation of the expected sale of substantially all of the
Company’s assets to Churchill Downs LLC, a Delaware limited liability company
(“Buyer”), pursuant to the Asset Purchase Agreement dated November 20, 2017
between the Company and Buyer (the “Purchase Agreement”), Executive and the
Company have mutually agreed that it is in their best interests to enter into
this Agreement to effect an amicable separation from employment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties agree as follows:

 

1.      Resignation. Executive hereby resigns from his employment with the
Company and as the President and Chief Executive Officer of the Company,
effective as of December 7, 2017 (the “Separation Date”). Executive also hereby
resigns, effective as of the Separation Date, from any other officer, director,
or manager positions that Executive holds with the Company or its affiliates.

 

2.     Separation Benefits. In exchange for Executive timely executing, not
revoking, and complying with this Agreement, the Company will provide Executive
the following compensation and benefits, subject to the conditions in this
Agreement:

 

(a)     Severance Payment. The Company will pay Executive a lump sum severance
payment of $255,000 within 2 business days following the Separation Date.

 

(b)    Vesting of Restricted Stock. The 491,607 shares of unvested Restricted
Stock of the Company held by Executive, and that have not previously lapsed, as
of the Separation Date shall automatically vest on the Separation Date.
Executive in his discretion may require the Company to effect a “net settlement”
by repurchasing shares of Restricted Stock for settlement of tax withholding
obligations in an amount up to the maximum allowable rate.

 

(c)     Change in Control Payment. The Company will pay Executive a lump sum
payment of $510,000 (the “Lump Sum Payment”) upon or within 2 business days
following the closing of the transaction contemplated by the Purchase Agreement
(the “Closing”), or, if the Purchase Agreement is terminated before the Closing,
then upon or within 2 business days following such termination, provided,
however, that in any event, the Lump Sum Payment will be paid no later than six
(6) months following the Separation Date.

 

3.       General Release.

 

(a)     Except as set forth in Section 4 below, Executive, for Executive and
Executive’s heirs, executors, legal representatives, administrators, and
assigns, hereby fully releases, waives, and discharges, to the fullest extent
permitted by applicable law, each of the Released Parties (as defined below) of
and from any and all claims, actions, contracts, agreements, damages, penalties,
fines, interest, injunctive relief, attorneys’ fees, costs, and demands based on
any facts, acts, omissions, events, or agreements existing or occurring prior to
the date that Executive signs this Agreement. Without limiting the generality of
the foregoing, this release and waiver includes all claims arising from or
related to Executive’s employment with or separation from the Company and its
affiliates, any compensation or benefits from the Company or its affiliates, any
alleged harassment or discrimination, any claims arising under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act, the Family &
Medical Leave Act, the Executive Retirement Income Security Act, the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq., any North Carolina
statute, and any other federal, state or local statute, regulation or common law
theory. Executive also affirms that Executive has no known work related injuries
or occupational diseases related to Executive’s employment with the Company or
its affiliates.

 

 

--------------------------------------------------------------------------------

 

 

(b)    The “Released Parties” means the Company and each of its affiliates and
subsidiaries, as well as all of such entities’ respective present and former
officers, directors, managers, shareholders, members, owners, executives,
agents, benefit plans, insurers, attorneys, predecessors, successors and
assigns. Each of the Released Parties is an intended third party beneficiary of
this Agreement.

 

(c)     This Agreement covers both claims that Executive knows about or suspects
as well as those Executive does not know about or does not suspect. Executive
understands the significance of Executive’s release of unknown and unsuspected
claims, and Executive expressly waives all rights afforded by any statute or
common law doctrine which limits the effect of a release with respect to unknown
and unsuspected claims. Executive represents that Executive has not assigned or
transferred, or purported to assign or transfer, all or any part of any claim
released by this Agreement.

 

(d)     For the avoidance of doubt, Executive acknowledges and agrees that
Executive does not have, and will not have, any rights to payment or benefits
under Executive’s Change in Control Protection Agreement with the Company dated
December 11, 2009 and amended and restated December 11, 2015 (the “CIC
Agreement”). The CIC Agreement is hereby terminated.

 

4.      Accrued Rights. Notwithstanding the terms above, this Agreement shall
not release or waive Executive’s rights under this Agreement or with respect to:
(a) any unpaid base salary for the period of time since the Company’s last
payroll date through Executive’s Separation Date; (b) any accrued but unused
Paid Time Off; (c) any unreimbursed and reasonable business expenses submitted
by Executive within five (5) business days after the Separation Date, in
accordance with Company policy; (c) any vested 401(k) retirement plan balance;
(d) any general right to elect certain benefit coverage continuation at
Executive’s expense under COBRA; (e) any rights to indemnification pursuant to
the Company’s By-Laws or organizational documents, as they may be amended from
time to time, or the Indemnification Agreement dated as of December 12, 2014
between Executive and the Company; or (f) any rights to coverage under the
directors’ and officers’ liability insurance policies maintained by the Company
from time to time.

 

5.      Knowing and Voluntary Waiver. The Company advises Executive to consult a
lawyer concerning the terms of this Agreement. By signing below, Executive
acknowledges that Executive has carefully read this Agreement, that Executive
knows and understands the contents of this Agreement, and that Executive
voluntarily executes this Agreement of Executive’s own free will.

 

2

--------------------------------------------------------------------------------

 

 

6.       Restrictive Covenants.

 

(a)     Executive acknowledges that he remains bound by, and Executive shall
comply with, the post-employment obligations set forth in the following sections
of his Employment Agreement with the Company dated July 22, 2016 and amended
effective November 30, 2016 (the “Employment Agreement”): Section 7
(Non-Interference Restriction), Section 8 (Non-Solicitation of Employees) (as
specifically amended below), Section 9 (Confidential Information) and Section 10
(Return of Property) (collectively, the “Post-Employment Obligations”). The
Post-Employment Obligations are incorporated herein by reference. The parties
agree that Section 8 (Non-Solicitation of Employees) of the Employment Agreement
is amended by deleting the language in that Section in its entirety and
replacing it with the following:

 

Except with the prior consent in writing of the Board, the Employee shall not
during the Restricted Period directly or indirectly, on his own behalf or on
behalf of any other person, solicit the employment of, offer employment to,
entice away, or in any other manner persuade or attempt to persuade to leave,
any person who is then or was at any time during the preceding six months
employed by the Company.

 

For the avoidance of doubt, the parties agree that Section 6 (Non-Competition
Restriction) of the Employment Agreement is not incorporated into this Agreement
and shall be of no further force and effect.

 

(b)     In the event the Closing occurs, or the Purchase Agreement is terminated
prior to the Closing and another buyer (the “Alternative Buyer”) acquires in
2018 all or substantially all of the Company’s assets, business or equity, then
thereafter: (i) Buyer or Alternative Buyer, as applicable, shall be able to
enforce the Post-Employment Obligations against Executive; and (ii) to the
extent necessary to provide the business operated by Buyer or Alternative Buyer,
as applicable, with the assets, business or equity purchased from the Company
the protections included in the Post-Employment Obligations, the “Company” as
used in the Post-Employment Obligations shall include Buyer or Alternative
Buyer, as applicable.

 

(c)     Executive agrees not to make any disparaging comments about Buyer (or,
if applicable, Alternative Buyer) or its business, products, directors or
employees, whether in writing, verbally, or on any online forum

 

7.     Government Agencies. Notwithstanding any other provision in this
Agreement, this Agreement does not prohibit Executive from filing a charge with,
communicating with, or testifying before a federal or state government agency or
official, for the purpose of reporting or investigating a suspected violation of
law. However, Executive waives the right to any damages or other relief (other
than a benefit or remedy pursuant to Section 922 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, if applicable) with respect to any claim
released pursuant to this Agreement in any government, administrative or other
action. Also, for the avoidance of doubt, Executive is not permitted to reveal
to any third-party any Company information that is protected from disclosure by
the attorney-client privilege or attorney work product doctrine.

 

3

--------------------------------------------------------------------------------

 

 

8.     Section 280G. Notwithstanding any provision of this Agreement to the
contrary, if in connection with a Change in Control (as defined in the CIC
Agreement), Executive becomes entitled to any payment and/or benefits provided
by this Agreement or any other amounts in the nature of compensation, whether
alone or together with other payments or benefits that Executive receives or
realizes or is then entitled to receive or realize from the Company or any of
its affiliates or any other person whose actions result in the Change in Control
(collectively, the “Total Payments”), and such payments and/or benefits would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and/or any
corresponding and applicable state law provision, the payments and/or benefits
provided to Executive under this Agreement will be reduced to the extent
necessary so that no portion of the Total Payments will be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”); but only if (a) the net amount of such payments and
benefits, as so reduced (and after subtracting the net amount of federal, state
and local income and employment taxes on such reduced payments and benefits) is
greater than or equal to (b) the net amount of such payments and benefits
without such reduction (but after subtracting the net amount of federal, state
and local income and employment taxes on such payments and benefits and the
amount of Excise Tax to which Executive would be subject in respect of such
unreduced payments and benefits).

 

9.     Section 409A. The parties acknowledge that Executive is a “specified
employee” as defined in Section 409A of the Code. Notwithstanding anything to
the contrary in this Agreement, if any delay in any payments or benefits
otherwise payable hereunder is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company will delay the
payment of any such payments or benefits hereunder (without any reduction in the
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months and one day following Executive's separation from service
with the Company (or the earliest date permitted under Section 409A of the
Code), whereupon the Company will pay Executive a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to Executive
under this Agreement during the period in which such payments or benefits were
delayed.

 

10.     Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as the
Company shall determine is required to be withheld pursuant to any applicable
law or regulation.

 

11.     Governing Law and Exclusive Venue. This Agreement shall be governed by
the laws of the State of North Carolina, without regard to the choice of law
principles of any jurisdiction. Each party agrees that any litigation under this
Agreement shall occur exclusively in a state or federal court in Guilford
County, North Carolina and in no other venue. As such, each party irrevocably
consents to the jurisdiction of and venue in the courts in Guilford County,
North Carolina for all disputes with respect to this Agreement. Executive agrees
to service of process in any such dispute via FedEx to Executive’s last home
address in the Company’s records, without limiting other service methods allowed
by applicable law. The parties agree that the terms in this Section are material
to this Agreement, and that they will not challenge the enforceability of this
Section in any forum.

 

12.     Miscellaneous. No modification, termination, or attempted waiver of any
of the provisions of this Agreement shall be binding upon a party unless reduced
to writing and signed by that party. This Agreement shall be construed according
to a plain reading of its terms and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision in this Agreement. This Agreement (including the recitals and the
Employment Agreement provisions incorporated herein by reference) constitutes
the entire agreement between the parties pertaining to the subject matter
contained herein.

 

Signature Page Follows

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

 

 

THE COMPANY:

 

        STANLEY FURNITURE COMPANY, INC.  

 

 

 

 

 

By:

/s/ Steven A. Hale II

    Date: 12/7/2017

 

 

Steven A. Hale II, Chair,

 

 

 

Compensation and Benefits Committee

 

                  EXECUTIVE:             /s/ Glenn Prillaman     Date: 12/7/2017
  Glenn Prillaman  

 

 

5